EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Steven Bondura on 28 February 2022.
The application has been amended as follows.
Claim 1. (Currently amended) A nacelle configured to be mounted on top of a wind turbine tower and comprising a nacelle hatch for covering a nacelle opening at a side of the nacelle facing a wind turbine hub, wherein 
the nacelle hatch is affixed to the nacelle and deployable from a compact closed position on the nacelle to an outward extended position from the nacelle towards the wind turbine hub, 
the nacelle hatch is completely supported by the nacelle when the hatch is closed, and 
the nacelle hatch comprising a passageway structure that closes the nacelle opening in the compact closed position and uncovers the nacelle opening and forms a passageway when the nacelle hatch is opened to the outward extended position, the passageway extending to an opening in the wind turbine hub at a side of the wind turbine hub facing the nacelle, 
the passageway structure comprising a first side structure at least partially obstructing a downwards view on a first side of the hub and a second side structure at .





















DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-12 in the reply filed on 31 August 2021 is acknowledged.
Response to Arguments
Applicant’s amendment of 18 February 2022, in addition to the Examiner’s Amendment of 28 February 2022, overcomes the rejections of the previous Office Action. 
Allowable Subject Matter
Claims 1-12 are allowed
The following is a statement of reasons for the indication of allowable subject matter.
Regarding claims 1-3 and 6-12: The prior art of record, alone or in combination, does not explicitly teach, suggest or render obvious, at least to the skilled artisan, the nacelle of claim 1, specifically comprising:
the nacelle hatch comprising a passageway structure that closes the nacelle opening in the compact closed position and uncovers the nacelle opening and forms a passageway when the nacelle hatch is opened to the outward extended position, the passageway extending to an opening in the wind turbine hub at a side of the wind turbine hub facing the nacelle, in the context of the other components in the claim. 
Claims 2, 3, and 6-12 are allowed due to their dependency on claim 1.
Regarding claims 4 and 5: The prior art of record, alone or in combination, does not explicitly teach, suggest or render obvious, at least to the skilled artisan, the nacelle of claim 4, specifically comprising:
the nacelle hatch comprises a first top panel hingedly mounted to the nacelle, a first side panel hingedly mounted to the first top panel to form at least part of the first side structure, and a second side panel hingedly mounted to the first top panel to form at least part of the second side structure, in the context of the other components in the claim.
Claim 5 is allowed due to its dependency on claim 4. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN GUGGER whose telephone number is (571)272-5343. The examiner can normally be reached M-Th 9:00am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, T.C. Patel can be reached on 571 272 2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN GUGGER/           Primary Examiner, Art Unit 2832